Citation Nr: 1635925	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  14-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to May 17 2013, for a compensable disability rating for basal cell carcinoma painful scars of forehead and nose.

2.  Entitlement to an effective date prior to May 17 2013, for a 30 percent disability rating for basal cell carcinoma disfiguring scars of forehead and nose.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The Veteran served on active duty in the U. S. Army from April 1968 to December 1971.  This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for basal cell carcinoma was received by VA on November 24, 2003.  

2.  Private medical records submitted in conjunction with the claim for service connection indicated prior surgical excision of basal cell carcinoma of the forehead, with a resulting scar.

3.  Subsequent VA examination reports confirm the presence of the forehead scar to the present; the Veteran's private physician also confirms that this scar has been present since the original claim for service connection was filed.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 24, 2003, for a 10 percent disability rating for basal cell carcinoma painful scars of forehead and nose.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 7800, 7804, 7819 (2016). 

2.  Entitlement to an effective date prior to May 17 2013, for a 30 percent disability rating for basal cell carcinoma disfiguring scars of forehead and nose.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.118, Diagnostic Codes 7800, 7804, 7819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Generally, the effective date of an evaluation and award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o)(1).  

The Veteran's original claim for service connection for basal cell carcinoma was received by VA on November 24, 2003.  In support of this claim private medical records were obtained.  A record dated November 1999 revealed a shave and curette biopsy of right forehead was conducted and was 12 millimeters in size.  An accompanying pathology report of the right forehead tissue indicated a diagnosis of basal cell carcinoma.  Other records confirm that the Veteran's face had hyperpigmented areas.  

The Veteran's claim for service connection for basal cell carcinoma remained open on appeal for years.  In January 2012 a VA skin examination of the Veteran was finally conducted pursuant to a Board remand.  The examination report ultimately indicated a diagnosis of basal cell carcinoma dating from 1999.  A history of multiple excisional biopsies of basal cell carcinoma was indicated.  However, the examiner did not indicate whether there was disfigurement of the Veteran's head, face, or neck.  

A February 2013 Board decision granted service connection for basal cell carcinoma; a March 2013 RO rating decision enacted the Board grant of service connection and assigned a noncompensable disability rating effective November 24, 2003, the original date of claim for service connection.  The Veteran disagreed with the disability rating assigned.

In May 2013 another VA skin examination of the Veteran was conducted.  This examination also included a second report, which indicated that there were disfiguring scars of the head, face, and neck that included findings of a 3centemeter (cm.) by 0.3cm. scar of the right forehead, which also was hyperpigmented; and a 1 cm. by 0.2 cm. scar on the left side of the nose.  

Private treatment records dated from 1991 to 2012 and a letter from the Veteran's private physician were also submitted.  These records confirm that the 12 millimeter (mm.) scar of the right forehead, which was noted in private records from the time of the original claim for service connection, continues to be present until today.  

Based on the findings from the May 2013 VA examination, a March 2014 RO rating decision granted an increased ratings of 30 percent for residual basal cell carcinoma scars of the forehead and nose showing disfigurement and a separate 10 percent rating for the forehead scar being painful.  See, 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804, 7819.  The effective date assigned was May 17, 2013, the date of the most recent VA examination.  

The Veteran then disagreed with the effective dates assigned; he asserts that the effective dates of the compensable disability ratings should be November 24, 2003, the original date of claim for service connection.  The Board agrees with the Veteran's assertion.  The private medical records dating from the initial claim for service connection showed that the Veteran had a scar of the forehead with hyperpigmentation.  The painful and disfiguring scars have persisted to the present as verified by the 2013 VA examination and the subsequent records provided the by the Veteran's private physician.  That the 2012 VA examination did not find disfigurement is not probative, as the examiner did not conduct a scar examination and the medical evidence of record dated before and after this examination report shows findings to support the assignment of compensable evaluations.  The date of receipt of the claim and the date entitlement arose appear to both be November 24, 2003, the original date of claim.  See, 38 C.F.R. § 3.400 (o)(1).  Accordingly, an effective date of November 24, 2003, is warranted for compensable disability ratings for the Veteran's basal cell carcinoma scars.  


ORDER

An effective date of November 24, 2003, for a compensable disability rating for basal cell carcinoma painful scars of forehead and nose, is granted.

An effective date of November 24, 2003, for a 30 percent disability rating for basal cell carcinoma disfiguring scars of forehead and nose, is granted.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


